UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 SUN BANCORP, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JULY 17, 2014 SUPPLEMENT TO PROXY STATEMENT June 24, 2014 The following information relates to the proxy statement (the “Proxy Statement”) of Sun Bancorp, Inc. (the “Company”), dated June4, 2014, furnished electronically to shareholders of the Company in connection with the solicitation of proxies by the Company’s Board of Directors for the 2014 Annual Meeting of Shareholders and any adjournment or postponement thereof (the “Annual Meeting”). All capitalized terms used in this supplement to the Proxy Statement (the “Supplement”) and not otherwise defined herein have the meanings ascribed to them in the Proxy Statement. The Annual Meeting will be held as scheduled at the Company’s Executive Office, 350 Fellowship Road, Suite 101, Mount Laurel, New Jersey, on July 17, 2014, at 9:30 a.m. One of the proposals set forth in the Proxy Statement and originally intended to be presented to shareholders at the Annual Meeting was Proposal No. III - the approval of an amendment to the Sun Bancorp, Inc. 2010 Stock-Based Incentive Plan to increase the number of shares available for awards and the individual award limits thereunder (the “2010 Stock Plan Amendment Proposal”). Subsequent to the filing of the Proxy Statement, and after further deliberation, the Board of Directors of the Company has determined to withdraw the 2010 Stock Plan Amendment Proposal from the Proxy Statement.Therefore, Proposal No. III will not be considered or voted upon at the Annual Meeting.Voting will continue on all other proposals as set forth in the Proxy Statement (Proposals I, II, IV and V) at the Annual Meeting. By means of this Supplement, the Company is amending the Proxy Statement and withdrawing Proposal No. III, the 2010 Stock Plan Amendment Proposal, and all materials related to that proposal.The Company will not distribute, and shareholders do not need to sign, new proxy cards.Proxy cards received with direction on Proposal III, the 2010 Stock Plan Amendment Proposal, will not be voted on Proposal III. 1 This Supplement should be read in conjunction with the Company’s Proxy Statement and the Notice of Annual Meeting of Shareholders that accompanied the Proxy Statement, as filed with the Securities and Exchange Commission on June 4, 2014. The complete proxy materials for the Annual Meeting, including this Supplement, continue to be available on the Internet at www.envisionreports.com/SNBC. Important Notice Regarding Internet Availability of Proxy Materials for the Shareholder Annual Meeting to be Held on July 17, 2014 at 9:30 a.m. The Proxy Statement, this Supplement and the 2013 Annual Report to Shareholders are available for review on the Internet at www.envisionreports.com/SNBC. 2
